DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application claims foreign priority benefits from KR-10-20200179637 filed on 12/21/2020. The priority documents were electronically retrieved on 01/03/2022. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2021 is considered and attached. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 21 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by ONO et al., (US-20160077629-A1, hereinafter as, ONO).  

In regards to claim 21, ONO  discloses  an electronic device (para 0029, LCD) comprising: a display layer comprising a plurality of emission areas that provide different colored light, respectively, and a non-emission area that is adjacent to the plurality of emission areas (para 0048, display panel, with pixels as emission areas and areas outside of the pixels are non-emission area); and a sensor layer (touch screen 1, fig.1) comprising a first sensing insulating layer disposed on the display layer (fig.1, para 0060, substrate 2 as the first sensing insulating layer disposed on the display. Para 0029, touch screen 1 is disposed on the LCD layer or on the color filter substrate of LCD as per para 0060), a first conductive layer disposed on the first sensing insulating layer (para 0027, fig.1,  a lower electrode 3 layer is formed on the transparent substrate 2), a second sensing insulating layer disposed on the first sensing insulating layer to cover the first conductive layer (fig.1, para 0027, interlayer insulating film 5 is formed to cover the lower electrode 3 layer), and a second conductive layer disposed on the second sensing insulating layer (para 0028, fig.1, upper electrode layer 6 is formed on the inter-layer insulating film 5) and comprising mesh lines extending in first and second directions, that cross each other, the mesh lines comprise a plurality of lines (fig.3, para 0049, the row direction wirings and column direction wirings are meshed wirings); and a reinforcing pattern is disposed on inner areas defined by the plurality of lines, the reinforcing pattern protrudes from portions of the plurality of lines that define each inner area of the inner areas (fig. 4, para 0051, with enlarged or wider widths around the bridge/intersection sections of the electrodes as reinforcing patterns which are shown as protruding from portions of the plurality of electrode lines that define the inner areas in the intersection/bridge portion). 

In regards to claim 1, ONO discloses an electronic device (para 0029, LCD) comprising: a display layer comprising a plurality of emission areas that provide different colored light, respectively, and a non-emission area that is adjacent to the plurality of emission areas (para 0048, display panel, with pixels as emission areas and areas outside of the pixels are non-emission area); and a sensor layer (touch screen 1, fig.1) comprising a first sensing insulating layer disposed on the display layer (fig.1, substrate 2 as the first sensing insulating layer disposed on the display. Para 0029, touch screen 1 is disposed on the LCD layer on the color filter substrate of LCD as per para 0060), a first conductive layer disposed on the first sensing insulating layer (para 0027, fig.1,  a lower electrode 3 layer is formed on the transparent substrate 2), a second sensing insulating layer disposed on the first sensing insulating layer to cover the first conductive layer (fig.1, para 0027, interlayer insulating film 5 is formed to cover the lower electrode 3 layer), and a second conductive layer disposed on the second sensing insulating layer (para 0028, fig.1, upper electrode layer 6 is formed on the inter-layer insulating film 5) and comprising mesh lines extending in first and second directions, that cross each other, wherein the mesh lines (fig.3, para 0049, the row direction wirings and column direction wirings are meshed wirings) comprise: a first line extending in the first direction; a second line extending in the second direction from a first side of the first line; a third line extending in the second direction from a second side of the first line that is opposite to the first side of the first line; a fourth line spaced apart from the third line in the first direction and extending in the second direction from the second side of the first line (reproduced fig.4, first to fourth lines as shown in the column and row directions); and a reinforcing pattern disposed on inner areas defined by the first line and each of the second line, the third line, and the fourth line, respectively, the reinforcing pattern protruding from portions of the first to fourth lines that define each inner area of the inner areas (fig. 4, para 0051, with enlarged or wider widths around the bridge/intersection sections of the electrodes as reinforcing patterns which are shown as protruding from portions of the plurality of electrode lines that define the inner areas in the intersection/bridge portion).  
  

    PNG
    media_image1.png
    419
    603
    media_image1.png
    Greyscale

Figure 1: Reproduced fig. 4

In regards to claim 3, ONO discloses the electronic device of claim 1, wherein the reinforcing pattern is symmetric with respect to a virtual extension line that passes through a center of the reinforcing pattern and extends in a diagonal direction between the first direction and the second direction (fig.4, the enlarged pattern appears symmetric with respect to a diagonal line passing through the intersection/bridge of the electrodes). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ONO.

In regards to claim 2, ONO discloses the electronic device of claim 1, ONO discloses the invention except for “wherein an angle defined by the portions of the first to fourth lines that define each of the inner areas, and the reinforcing pattern is in a range of about 15 degrees to about 35 degrees.” 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make wherein an angle defined by the portions of the first to fourth lines that define each of the inner areas, and the reinforcing pattern is in a range of about 15 degrees to about 35 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

In regards to claim 4, ONO discloses the electronic device of claim 1, 
In the first embodiment ONO does not disclose wherein, in the reinforcing pattern, an outer edge of the reinforcing pattern that faces the inner areas has a predetermined curvature.
In the third embodiment ONO discloses wherein, in the reinforcing pattern, an outer edge of the reinforcing pattern that faces the inner areas has a predetermined curvature (fig. 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use ONO teachings in order to use curved shaped electrodes at the bridge portions for preventing breakage and dielectric breakdown, para 0058. 
In regards to claim 5, ONO discloses the electronic device of claim 1, as applied to claim 4, ONO does not disclose in the first embodiment but discloses in the third embodiment “wherein the reinforcing pattern has a width that is gradually narrowed from an intersection of the lines defining the inner area in the first direction and the second direction (fig. 10).” 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use ONO teachings in order to use curved shaped electrodes at the bridge portions for preventing breakage and dielectric breakdown, para 0058. 
 Allowable Subject Matter
Claims 6-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
In regards to claim 6, ONO discloses the electronic device of claim 1, 
ONO does not disclose “wherein the plurality of emission areas comprise: a first emission area disposed at a left side with respect to the first line to provide a first color; a second emission area disposed at a right side with respect to the first line and an upper side with respect to the fourth line to provide a second color; and a third emission area disposed at a right side with respect to the first line and a lower side with respect to the fourth line to provide a third color, wherein the first emission area comprises a first  emission area and a second first emission area, that are spaced apart from each other with the non-emission area therebetween in the first direction, the first emission area and the second first emission area have areas different from each other.” 
Claims 7-8 depend from claim 6. 
In regards to claim 9, ONO discloses the electronic device of claim 1, ONO does not, as a whole, disclose “wherein the sensor layer comprises: a plurality of first sensing electrodes arranged in the first direction, each of the plurality of first sensing electrodes comprises a plurality of first sensing patterns arranged in the second direction and a first bridge pattern disposed between adjacent first sensing patterns of the plurality of first sensing patterns; and a plurality of second sensing electrodes that are insulated from the first sensing electrodes and are arranged in the second direction, each of the plurality of second sensing electrodes comprises a plurality of second sensing patterns arranged in the first direction and a second bridge pattern disposed between adjacent second sensing patterns of the plurality of the second sensing patterns, wherein the second conductive layer comprises the plurality of first sensing patterns, the first bridge pattern, and the plurality of second sensing patterns, the first conductive layer comprises the second bridge pattern, contact holes overlapping the second bridge pattern are defined in the second sensing insulating layer, and the second sensing patterns are connected to the second bridge pattern through the contact holes.” 
Claims 10-19 depend from claim 9. 
In regards to claim 20, ONO discloses the electronic device of claim 1, ONO does not, as a whole, disclose “wherein the display layer comprises: a circuit layer comprising a transistor; a light emitting element layer comprising a first electrode connected to the transistor, a pixel defining layer that exposes a portion of the first electrode and defines a corresponding emission area of the plurality of emission areas, an emission layer disposed on the first electrode, and a second electrode disposed on the emission layer; and an encapsulation layer configured to cover the light emitting element layer and alternately stacked with a plurality of inorganic and organic layers, wherein the sensor layer is directly disposed on the encapsulation layer.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627